Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 10/26/2022, wherein claims 1, 5-6, 8-10, 12-13, were amended, claims 20-21 were added and claims 2-4, 7, 11, 14, and 19 were cancelled.
	Claims 1, 5-6, 8-10, 12-13, 15-18 and 20-21 are pending.
Election/Restrictions 
	Applicant elected the invention of (IRNM2)MU + A2ARA, wherein clonidine was elected as A2ARA, the α2 adrenergic receptor agonist in the telephone conversation with Tonya Harding on 07/12/2022.
	Claims 1, 5-6, 8-10, 12-13, 15-18 and 20-21  have been examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	-Applicant’s deletion of “or a combination of two or more thereof,” is sufficient to overcome the objection to claims 5-6 and 19.
	-Applicant’s deletion of claims 7 and 19 is sufficient to overcome the objections over these claims.
	-Applicant’s deletion of the superfluous “)” is sufficient to overcome the objection to claim 12.
	-Applicant’s amendment to the definitions of the acronyms in claims 8-10 is sufficient to overcome the objection over these claims.  
	-Applicant's deletion of the “s” in the word “effects” is sufficient to overcome the objection to claim 12.
35 U.S.C. § 112
	-Applicants substitution of the term “or” for “/” in the phrase “opioid/opiate” is sufficient to overcome the rejection over this phrase.
	-Applicant’s deletion of claim 7 is sufficient to overcome the rejections over this claim.  
35 U.S.C. § 103
	-Applicant’s amendments to claims 1 and 9 that deletes the term “preventing,” substitutes the term “exposure” with “overdose” and adds the limitation “identifying the subject as being in need of combined opiate or opioid with stimulant overdose reversal,” to claim 1, is sufficient to overcome the 35 USC 103 rejections over US 2008/0146549 to Coleman applied to claims 1, 5-9, 12-13, and 16-18.
NEW REJECTIONS 
	The below new rejections are in response to applicant’s amendment to independent claims 1 and 9.  Claim 10 continues to be rejected over US 2008/0146549 to Coleman, since claim 10 continues to be directed toward a method of reversing one or more effect of combined opioid or opiate and stimulant exposure or overdose in a subject.  Please also note that the 35 USC 112 rejection over claim 12 is maintained, but modified to account for the amendment to the claim.

Claim Interpretation
	Independent claims 1 and 9 are directed toward a method of reversing one or more effects of combined opioid or opiate and stimulant overdose in a subject.  Independent claim 10 is directed toward a method of reversing one or more effects of combined opioid or opiate and stimulant exposure or overdose.  As such, these claims are interpreted as a method of reversing the effects of an overdose or exposure and not a method of reducing an overdose or an exposure, wherein the effects of an overdose or exposure are recited in instant claim 12 and paragraphs 17, 26-27, 46, 70 and elsewhere in the specification.  These effects can include FIMR, WCS, unconsciousness,  and cardiovascular, hemodynamic, cerebrovascular, or neurological effects, as recited in claim 12.
Claim Objections
Claim 1 is objected to because of the following informalities: 
-In claim 1, the phrase “administering to the subject in need to such treatment,” the term “to” should be replaced with “of,” for grammatical clarity.
-The Markush language in claim 12 is unclear; it is not clear what members comprise the “one or more of” group since the first six group members are separated by commas, and the last two group members are separated by commas and the term “or.”  See MPEP 2117 for guidance on proper Markush language.
Though not objected to, it is noted that the phrase “these classes of drugs” in claim 9 should make it clear that this phrase is referencing an opioid, opiate and stimulant drug.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 8-10, 12-13, 15-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 5-6, 8-9, 12-13, 15-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  
In the instant case, Applicant asserts that claims 20 has been amended and support can be found in paragraphs 59, 211, 226, 237, 317-319.  However, a careful review of these portions of the specification do not appear to provide support for the amendments to the claim.  While paragraphs 226 and 317-319 teach high blood pressure, prominent rigidity and vocal cord closure as a key feature of F/FA-induced FIRE syndrome and high dose F/FA, they do not provide support for identifying a subject with combined opiate or opioid and stimulate overdose as recited in claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 12, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 8 is indefinite because the metes and bounds of the claim are unclear.  Claim 1 recites clonidine as the alpha2 adrenergic receptor agonist and naloxone, naltrexone, nalmefene and combinations thereof as the mu receptor antagonist.  However, claim 8, which depends on claim 1, recites generic alpha2 adrenergic receptor agonists and mu receptors antagonists.  As such, it is not clear if these generic recitations are referring to additional alpha2 adrenergic receptor agonists and mu receptors antagonists, are referring to the clonidine and naloxone, naltrexone, nalmefene and combinations thereof recited in claim 1, or referring to something else entirely.  
For the purpose of examination, the mu receptor antagonist is interpreted as naloxone, naltrexone, nalmefene and combinations thereof and the alpha2 adrenergic receptor agonist is interpreted as clonidine.
-Claim 12 is indefinite because the metes and bounds of the claim are unclear.  It is not clear if “of a stimulant” refers only to “stimulant” or it refers to cardiovascular, hemodynamic and cerebrovascular as well.  Additionally, it is not understood how fentanyl-induced muscle rigidity, wooden chest syndrome, and unconsciousness are different from a cardiovascular effect, hemodynamic effect, cerebrovascular effect, or neurological effect of a stimulant, or an effect resulting from the interaction, since it appears that fentanyl-induced muscle rigidity, wooden chest syndrome, and unconsciousness are types of cardiovascular effects, hemodynamic effects, cerebrovascular effects, and/or neurological effects of a stimulant.
For the purpose of examination, the claim is interpreted as an effect selected from cardiovascular, hemodynamic, or cerebrovascular, or neurological symptoms.
-Claim 20 is indefinite because the metes and bounds of the claim are unclear.  It is not understood how the recitations of claim 20 are identification steps.  For example, it is not understood how “identifying the subject as being in need of combined opiate or opioid with stimulant overdose reversal comprising identifying the subject of suspected opioid and stimulant overdose and unresponsive with high blood pressure,” is an identification step, as it is not clear what is being identified.  This claim does not recite any active identification steps.  
For the purpose of examination, this claim is interpreted as administering the treatment of claim 1 to a subject experiencing an overdose.  
-Claim 21 recites the limitation "after combined opioid or opiate and stimulant exposure.”  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, this phrase is interpreted as “after combined opioid or opiate and stimulant overdose.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, the claims are interpreted as recited in the above 35 USC 112 rejection.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,653,690 to Savmarker (effectively filed 07/09/2019), as evidenced by DrugBank (PTO-892).  
Savmarker ‘687 teaches a method of treating overdose by administering a pharmaceutical formulation of an opioid antagonist to a subject (abstract, Col. 14, lines 6-44, Col. 34, claim 16).  Overdose includes what occurs when larger quantities of abusable substances than may be physically tolerated by an individual are taken in resulting in central nervous system and respiratory depression, hypoxia, miosis and apnea (Col. 14, lines 11-17).  
Reversing or preventing the pharmacological effects of an opioid agonist, such as unconsciousness, depressed heart rate, depressed lung function and other effects is taught (Col. 4, lines 59-67).  
	Naloxone, nalmefene and naltrexone are taught as opioid antagonists (Col. 5, lines 3-8).
	Lofexidine can be added as an additional active ingredient to treat opioid withdrawal symptoms (Col. 22, lines 1-67, Col. 24, lines 4-8).
As evidenced by DrugBank, Lofexidine is an alpha2 adrenergic agonist (pg. 1).
	Treating a patient suffering from a substance overdose is taught, wherein treatment of substance overdose includes the prophylaxis or diagnosis of such overdose (Col. 14, lines 18-30).  
Single-unit dosage forms are taught (Col. 7, lines 45-56).  
While Savmarker ‘687 teaches a method of treating overdose by administering naloxone, nalmefene or naltrexone, it differs from that of the instantly claimed invention in that it does not exemplify the method wherein lofexidine is administered.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify administering lofexidine and naloxone, nalmefene or naltrexone, in a method of treating the overdose of Savmarker, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify administering lofexidine and naloxone, nalmefene or naltrexone, in a method of treating an overdose, with a reasonable expectation of success, because Savmarker teaches that lofexidine can be added as an additional active ingredient to treat opioid withdrawal symptoms.
While the prior art does not explicitly teach reversing the effect of opioid or opiate overdose and one or more effect of stimulant overdose, the prior art, Savmarker ‘687, teaches treating unconsciousness, depressed heart rate, depressed lung function and other effects (Col. 4, lines 59-67), which are the effects of opioid or opiate overdose and one or more effect of stimulant overdose, as taught by the instant claims and specification (see claim 12 and paragraphs 17, 26-27, 46, and 70 of the specification).  For example, claim 12 recites the following as effects—unconsciousness,  and cardiovascular, hemodynamic, cerebrovascular, or neurological effects.  As such, these claim limitations are considered met.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0146549 to Coleman (published 2008, IDS dated 06/15/2022).
	Coleman ‘549 teaches detoxification methods for the treatment of a substance abuse-related condition by administering an effective amount of at least one sedative, such as clonidine, a micro-dose of an opioid antagonist, such as naltrexone or naloxone, optionally administering a small dose of an opiate, and administering a detoxifying amount of a second opioid antagonist, such as naloxone, and may further comprise administering a third opioid antagonist, such as naltrexone (abstract).  
	Substance abuse refers to the overindulgence in and dependence on an opiate, a stimulant, a depressant, and/or other chemical substances (paragraph 11).  Treatment of a substance abuse-related condition includes efforts, actions, conducts, and/or procedures to ameliorate, reduce, minimize, eliminate, or prevent any physical, mental, physiological, pathological, psychological, psychiatric, and/or clinical conditions or impairments related to or resulting from a substance abuse addiction, dependent or the withdrawal therefrom (paragraph 12).  
	Muscle spasms and twitching, tremor, yawing, and other effects, are taught as typical opioid withdrawal symptoms (0aragraph 11).  
	Morphine, heroin, methadone, codeine, fentanyl, hydrocodone, oxycodone and others are taught as opioids (paragraph 11).  
	Treatment includes efforts, actions, conducts, and/or procedures to ameliorate, reduce, minimize, eliminate or prevent any physical, mental, physiological, pathological psychological, psychiatric and/or clinic conditions or impairments related to or resulting from a substance abuse (paragraph 12).  
	The compositions can be administered independently or together with other pharmaceutical compositions (paragraph 28).  
	Oral, intravenous, sublingual and other forms of administration are taught (paragraph 29).  Injection is specifically taught (paragraphs 31 and 34).  Formulations can be presented in unit dosages (paragraph 34).  
	Exemplified is a method of treating a patient addicted to oxycontin by administering valium, clonidine, Zyprexa, naloxone and naltrexone (paragraph 40).  Exemplified is a method of treating a patient addicted to methadone with Zyprexa, valium, Ultram, clonidine, naltrexone (paragraph 41).  
	While Coleman ‘549 teaches methods of preventing/reversing drug exposure in a subject by administering a combination of an α2 adrenergic receptor antagonist and a mu receptor antagonist, it differs from that of the instantly claimed invention in that it does not exemplify a method of treating the effects of a combined opioid/opiate and stimulant exposure.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the teachings of Coleman ‘549 to exemplify a method of preventing/reversing opioid/opiate and stimulant exposure effects in a subject, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the teachings of Coleman ‘549 to exemplify a method of preventing/reversing opioid/opiate and stimulant exposure effects in a subject, with a reasonable expectation of success, because Coleman ‘549 exemplifies methods of treating opioid/opiate exposures by administering clonidine, a α2 adrenergic receptor antagonist, and naloxone, a mu receptor antagonist, and further teaches the treatment of substance abuse-related conditions, wherein substance abuse is defined as the overindulgence in and dependence on an opiate, a stimulant, a depressant, and/or other chemical substances (paragraph 11).
	The instant specification teaches Stimulant and Synthetic Opioid Induced Vascular Events as a result of the interaction of stimulants and the synthetic opioid fentanyl (pg. 3).  Coleman ‘549 teaches fentanyl as an opioid/opiate.  
While Coleman ‘549 does not explicitly teach Stimulant and Synthetic Opioid Induced Vascular Events as the interactive effect, it is reasonable to assume that a method of treating a combination of opioid/opiate, wherein fentanyl is an opioid/opiate, and stimulant exposure with a composition comprising an α2 adrenergic receptor agonist and a mu receptor agonist, as taught by Coleman ‘549, would have the same effect since the compositions are administered for the same purpose in the same dosage (see paragraphs 19 and 24 of Coleman ‘549 and pg. 55 of the instant specification), to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
It is noted that claim 10 is directed toward a method of reversing an effect.  Since Coleman ‘549 teaches the treating instant effects of  “one or more effect of opioid or opiate and stimulant exposure or overdose,” this limitation is considered to be met. 

 
	Claims 1, 6, 8-10, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,653,690 to Savmarker (effectively filed 07/09/2019) in view of US 2008/0146549 to Coleman (published 2008, IDS dated 06/15/2022).
Savmarker ‘687 is applied as discussed in the above 35 USC 103 rejection.
While Savmarker ‘687 teaches a method of treating overdose by administering naloxone, nalmefene or naltrexone, it differs from that of the instantly claimed invention in that it does not teach clonidine and does not teach administration by injection.  
Coleman ‘549 is applied as discussed in the above 35 USC 103 rejection.
	Coleman ‘549 additionally teaches detoxification methods for the treatment of a substance abuse-related condition by administering an effective amount of at least one sedative, such as clonidine, a micro-dose of an opioid antagonist, such as naltrexone or naloxone, optionally administering a small dose of an opiate, and administering a detoxifying amount of a second opioid antagonist, such as naloxone, and may further comprise administering a third opioid antagonist, such as naltrexone (abstract).  
	Substance abuse refers to the overindulgence in and dependence on an opiate, a stimulant, a depressant, and/or other chemical substances (paragraph 11).  Morphine, heroin, methadone, codeine, fentanyl, hydrocodone, oxycodone and others are taught as substances (paragraph 11).  
	Clonidine is taught as a compound with sedating qualities that reduces opiate withdrawal symptoms (paragraphs 6, 13). 
	Oral, intravenous, sublingual and other forms of administration are taught (paragraph 29).  Injection is specifically taught (paragraphs 31 and 34).  Formulations can be presented in unit dosages (paragraph 34).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the clonidine of Coleman ‘549 to the treatment of Savmarker ‘687, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add clonidine to the treatment of Savmarker ‘687, with a reasonable expectation of success, because a) Savmarker is directed toward a method of treating overdose by administering naloxone, nalmefene or naltrexone, b) Coleman ‘549 is directed toward a method of treating substance-abuse related conditions, c) Coleman teaches the administration of a combination of naltrexone or naloxone and clonidine, and d) Coleman teaches clonidine as a compound with sedating qualities that reduces opiate withdrawal symptoms.
	It would have been prima facia obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the injection mode of administration of Coleman ‘549 to the treatment of Savmarker ‘687, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the injection mode of administration of Coleman ‘549 to the treatment of Savmarker ‘687, with a reasonable expectation of success, because Coleman ‘549 and Savmarker ‘687 are both directed toward methods of treating substance abuse conditions by administering compositions comprising naloxone, nalmefene and naltrexone and clonidine, and Coleman ‘549 teaches that such treatments can be administered by injection.  
It is noted that while claims 1 and 20 recite “identifying the subject,” these recitations are generic and are not followed by any active detection steps.  While the specification teaches how to identify suspected opioid and stimulant overdose, it is improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim, MPEP 2111.
As such, these limitations are considered met since the combined references teach administration to an overdose subject.
While the prior art does not explicitly teach reversing the effect of opioid or opiate overdose and one or more effect of stimulant overdose, the prior art, Savmarker ‘687 and Coleman ‘549, teaches treating unconsciousness, depressed heart rate, depressed lung function and other effects (Col. 4, lines 59-67 of Savmarker), which are the effects of opioid or opiate overdose and one or more effect of stimulant overdose, as taught by the instant claims and specification (see claim 12 and paragraphs 17, 26-27, 46, and 70 of the specification).  For example, claim 12 recites the following as effects—unconsciousness,  and cardiovascular, hemodynamic, cerebrovascular, or neurological effects.  As such, these claim limitations are considered met.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,653,690 to Savmarker (effectively filed 07/09/2019) in view of US 2008/0146549 to Coleman (published 2008, IDS dated 06/15/2022) as applied to claims 1, 6, 8-10, 12-13, 15-18, and 20 above, and further in view of Elkashef  (Subst Abus, published 2008, PTO-892).
	Savmarker ‘690 and Coleman ‘549 are applied as discussed in the above 35 USC 103 rejection.  
While Savmarker ‘687 and Coleman ‘549 teach a method of treating overdose by administering naloxone, nalmefene or naltrexone, they differ from that of the instantly claimed invention in that they do not treat the stimulant as methamphetamine.
Elkashef teaches the pharmacotherapy of methamphetamine addiction (title).  Clonidine is taught as a medication for the treatment of methamphetamine dependency (pg. 3).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify methamphetamine as an overdose substance of Savmarker ‘687 and Coleman ‘549, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify methamphetamine as an overdose substance of Savmarker ‘687 and Coleman ‘549, with a reasonable expectation of success, because Savmarker ‘687 teaches its methods for the treatment of substance abuse in general, Coleman ‘549 teaches its methods for the treatment of substance abuse of opiates, stimulants, Coleman ‘549 and Savmarker ‘687 teach treatments comprising clonidine, and Elkashef teaches methamphetamine as a stimulant that is treated by clonidine.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,653,690 to Savmarker (effectively filed 07/09/2019) in view of US 2008/0146549 to Coleman (published 2008, IDS dated 06/15/2022) as applied to claims 1, 6, 8-10, 12-13, 15-18, and 20 above, and further in view of SAMHSA (Dept. of Health & Hum Serv, published 2013, PTO-892).
	Savmarker ‘690 and Coleman ‘549 are applied as discussed in the above 35 USC 103 rejection.  
While Savmarker ‘687 and Coleman ‘549 teach a method of treating overdose by administering clonidine and naloxone, nalmefene or naltrexone, they differ from that of the instantly claimed invention in that they do not teach administration 1 to 10 minutes after exposure.
SAMHSA teaches identifying overdose, calling 911, and immediately administering naloxone if the person is unresponsive, to reverse the effects of overdose and restore spontaneous breathing (pages 1-2).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to administer the treatments of Savmarker ‘687 and Coleman ‘549 immediately, as taught by SAMHSA, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to administer the treatments of Savmarker ‘687 and Coleman ‘549 within 1 to 10 minutes after exposure, with a reasonable expectation of success, because SAMHSA teaches the immediate administration of naloxone treatments to reverse the effects of overdose and restore spontaneous breathing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 5-6, 8-10, 12-13, 15-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12, 15-17, and 27-31 of copending Application No. 17/266,960  in view of US 2008/0146549 to Coleman (published 2008, IDS dated 06/15/2022), as evidenced by US20050130321 to Nicholson (published 2005, PTO-892).
	‘960 claims a method of preventing or reversing one or more opioid or opiate effects in a subject by administering an α2 adrenergic receptor agonist and a Mu receptor agonist, or an α2 adrenergic agonist, an α1 adrenergic receptor antagonist, and a Mu receptor agonist.  Claimed opioid/opiate effects include fentanyl-induced muscle rigidity, wooden chest syndrome or unconsciousness.  Claimed is identifying the subject as being in need of opiate/opioid or polysubstance overdose reversal.  Claimed is a human as the subject.  Claimed are additional agents which mimic the additional agents recited in instant claim 7.  Clonidine is claimed as the α2 adrenergic receptor agonist.  Naloxone, naltrexone, nalmefene, or a combination of two or more is claimed as the Mu opioid receptor antagonist.  
	While ‘960 teaches methods of preventing/reversing drug exposure in a subject by administering a combination of an α2 adrenergic receptor antagonist and a mu receptor antagonist, it differs from that of the instantly claimed invention in that it does not teach opioid/opiate and stimulant as the drug exposure.
	Coleman ‘549 teaches detoxification methods for the treatment of a substance abuse-related condition by administering an effective amount of at least one sedative, such as clonidine, a micro-dose of an opioid antagonist, such as naltrexone or naloxone, optionally administering a small dose of an opiate, and administering a detoxifying amount of a second opioid antagonist, such as naloxone, and may further comprise administering a third opioid antagonist, such as naltrexone, for an extended period of time (abstract).  
	Substance abuse refers to the overindulgence in and dependence on an opiate, a stimulant, a depressant, and/or other chemical substances (paragraph 11).  
	Muscle spasms and twitching, tremor, yawing, and others, are taught as typical opioid withdrawal symptoms (0aragraph 11).  
	Morphine, heroin, methadone, codeine, fentanyl, hydrocodone, oxycodone and others are taught as opioids (paragraph 11).  
	Treatment includes efforts, actions, conducts, and/or procedures to ameliorate, reduce, minimize, eliminate or prevent any physical, mental, physiological, pathological psychological, psychiatric and/or clinic conditions or impairments related to or resulting from a substance abuse (paragraph 12).  
	The compositions may be administered independently or together with other pharmaceutical compositions (paragraph 28).  
	Oral administration, intravenous, sublingual and others are taught (paragraph 29).  Injection is specifically taught (paragraphs 31 and 34).  Formulations can be presented in unit dosages (paragraph 34).  
	Exemplified is a method of treating a patient addicted to oxycontin by administering valium, clonidine, Zyprexa, naloxone and naltrexone (paragraph 40).  Exemplified is a method of treating a patient addicted to methadone with Zyprexa, valium, Ultram, clonidine, naltrexone (paragraph 41).  Page 43 of the instant specification teaches naltrexone as an opioid receptor subtype antagonist.  
	As evidenced by US 2005/0130321, overdose with illegal substances, such as heroin or cocaine and others, is substance abuse (paragraph 507).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, add the method of treating stimulant overdose taught by Coleman ‘549 to the methods of ‘960, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the method of treating stimulant exposure taught by Coleman ‘549 to the methods of ‘960, with a reasonable expectation of success, because Coleman ‘549 exemplifies methods of treating opioid/opiate exposures by administering clonidine, a α2 adrenergic receptor antagonist, and naloxone, a mu receptor antagonist, and further teaches the treatment of a substance abuse-related conditions, wherein substance abuse is defined as the overindulgence in and dependence on an opiate, a stimulant, a depressant, and/or other chemical substances, and as evidenced by US 2005/0130321, overdose with illegal substances, such as heroin or cocaine and others, is substance abuse.
	It is noted that the instant independent claims are directed to a method of treating effects.  ‘960 teaches these effects.
This is a provisional nonstatutory double patenting rejection.
RESPONSE TO ARGUMENTS
	Applicant’s arguments are moot in regard to independent claims 1 and 9 in view of the newly applied rejections above.
	Applicant has not provided arguments in regard to claim 10, which continues to be rejected over US 2008/0146549 to Coleman.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622